EXHIBIT 10.4

 

Execution Version

 

ASSIGNMENT, ASSUMPTION AND AMENDMENT AGREEMENT

 

This Assignment, Assumption and Amendment Agreement (this “Agreement”) is made
as of December 21, 2017, by and among Estre USA Inc. (f/k/a Boulevard
Acquisition Corp. II), a Delaware corporation (the “Company”), Estre
Ambiental, Inc. (f/k/a Boulevard Acquisition Corp II Cayman Holding Company), an
exempted company limited by shares incorporated under the laws of the Cayman
Islands (“Newco”), and Continental Stock Transfer & Trust Company, a New York
corporation (the “Warrant Agent”).

 

WHEREAS, the Company and the Warrant Agent are parties to that certain Warrant
Agreement, dated as of September 21, 2015, and filed with the United States
Securities and Exchange Commission on September 28, 2015 (the “Existing Warrant
Agreement”);

 

WHEREAS, capitalized terms used herein, but not otherwise defined, shall have
the meanings given to such terms in the Existing Warrant Agreement;

 

WHEREAS, pursuant to the Existing Warrant Agreement, the Company issued
(a) 9,750,000 warrants to the Sponsor and an unaffiliated purchaser
(collectively, the “Private Placement Warrants”) to purchase shares of the
Company’s Class A common stock, par value $0.0001 per share (“Common Stock”)
simultaneously with the closing of the Offering, at a purchase price of $1.00
per Private Placement Warrant, with each Private Placement Warrant being
exercisable for one share of Common Stock and with an exercise price of $11.50
per share, and (b) 18,500,000 warrants to public investors in the Offering
(collectively, the “Public Warrants”) to purchase shares of Common Stock, with
each Public Warrant being exercisable for one share of Common Stock and with an
exercise price of $11.50 per share;

 

WHEREAS, on August 15, 2017, that certain Business Combination Agreement was
entered into by and among the Company and Estre Ambiental S.A., sociedad anonima
organized under the laws of Brazil (“Estre”);

 

WHEREAS, on September 11, 2017, that certain Amended and Restated Business
Combination Agreement (as amended, the “Amended and Restated Business
Combination Agreement”) was entered into by and among the Company, Estre, Newco
and BII Merger Sub Corp., a Delaware corporation and a direct wholly owned
subsidiary of Newco (“Merger Sub”);

 

WHEREAS, all of the Warrants are governed by the Existing Warrant Agreement;

 

WHEREAS, pursuant to the provisions of the Amended and Restated Business
Combination Agreement Merger Sub will merge with and into the Company with the
Company surviving such merger as a wholly owned subsidiary of Newco (the
“Merger”), and, as a result of the Merger, the holders of Common Stock of the
Company shall become holders of Ordinary Shares of Newco, par value $0.0001 per
share (the “Ordinary Shares”);

 

WHEREAS, upon consummation of the Merger, as provided in Section 4.4 of the
Existing Warrant Agreement, the Warrants will no longer be exercisable for
shares of Common

 

--------------------------------------------------------------------------------


 

Stock but instead will be exercisable (subject to the terms and conditions of
the Existing Warrant Agreement as amended hereby) for Ordinary Shares of Newco;

 

WHEREAS, on December 13, 2017, the Company, Estre and the Sponsor entered into a
warrant forfeiture agreement, pursuant to which the Sponsor agreed to cause the
forfeiture and surrender of 3,748,600 of the Private Placement Warrants to the
Company;

 

WHEREAS, in connection with an investment by Avenue Boulevard Co-Investment
Vehicle, LLC (“AB Co-Invest”), Newco will issue AB Co-Invest (following
consummation of the Merger) 3,748,600 Warrants to purchase Ordinary Shares of
Newco (collectively, the “New Warrants”), with each New Warrant being
exercisable for one Ordinary Share with an exercise price of $11.50 per share;

 

WHEREAS, the Board of the Company has determined that the consummation of the
transactions contemplated by the Amended and Restated Business Combination
Agreement will constitute a Business Combination (as defined in Section 3.2 of
the Existing Warrant Agreement);

 

WHEREAS, in connection with the Merger, the Company desires to assign all of its
right, title and interest in the Existing Warrant Agreement to Newco and Newco
wishes to accept such assignment; and

 

WHEREAS, Section 9.8 of the Existing Warrant Agreement provides that the Company
and the Warrant Agent may amend the Existing Warrant Agreement without the
consent of any Registered Holders for the purpose of curing any ambiguity, or
curing, correcting or supplementing any defective provision contained therein or
adding or changing any other provisions with respect to matters or questions
arising under the Existing Warrant Agreement as the Company and the Warrant
Agent may deem necessary or desirable and that the Company and the Warrant Agent
deem shall not adversely affect the interest of the Registered Holders.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows.

 

1.                                      Assignment and Assumption; Consent.

 

1.1                               Assignment and Assumption.  The Company hereby
assigns to Newco all of the Company’s right, title and interest in and to the
Existing Warrant Agreement (as amended hereby) as of the Effective Time (as
defined in the Amended and Restated Business Combination Agreement).  Newco
hereby assumes, and agrees to pay, perform, satisfy and discharge in full, as
the same become due, all of the Company’s liabilities and obligations under the
Existing Warrant Agreement (as amended hereby) arising from and after the
Effective Time.

 

1.2                               Consent.  The Warrant Agent hereby consents to
the assignment of the Existing Warrant Agreement by the Company to Newco
pursuant to Section 1.1 hereof effective as of the Effective Time, and the
assumption of the Existing Warrant Agreement by Newco from the Company pursuant
to Section 1.1 hereof effective as of the Effective Time, and to the
continuation of the Existing Warrant Agreement in full force and effect from and
after the

 

2

--------------------------------------------------------------------------------


 

Effective Time, subject at all times to the Existing Warrant Agreement (as
amended hereby) and to all of the provisions, covenants, agreements, terms and
conditions of the Existing Warrant Agreement and this Agreement.

 

2.                                      Amendment of Existing Warrant
Agreement.  The Company and the Warrant Agent hereby amend the Existing Warrant
Agreement as provided in this Section 2, effective as of the Effective Time, and
acknowledge and agree that the amendments to the Existing Warrant Agreement set
forth in this Section 2 are necessary or desirable and that such amendments do
not adversely affect the interests of the Registered Holders:

 

2.1                               Preamble.  The preamble on page one of the
Existing Warrant Agreement is hereby amended by deleting “Boulevard Acquisition
Corp. II, a Delaware corporation” and replacing it with “Estre Ambiental, Inc.,
an exempted company limited by shares incorporated under the laws of the Cayman
Islands”. As a result thereof, all references to the “Company” in the Existing
Warrant Agreement shall be references to Estre Ambiental, Inc. rather than
Boulevard Acquisition Corp. II.

 

2.2                               Recitals.  The recitals on pages one and two
of the Existing Warrant Agreement are hereby deleted and replaced in their
entirety as follows:

 

“WHEREAS, on September 3, 2015, Boulevard Acquisition Corp. II (“Boulevard
Acquisition”) entered into that certain Sponsor Warrants Purchase Agreement, as
amended and restated on September 14, 2015 (the “Private Placement Warrants
Purchase Agreement”), with Boulevard Acquisition Sponsor II, LLC, a Delaware
limited liability company (the “Sponsor”), pursuant to which the Sponsor agreed
to purchase an aggregate of 9,350,000 warrants (or up to 10,400,000 warrants if
the Over-allotment Option (as defined below) in connection with the in the
Offering (as defined below) is exercised in full) simultaneously with the
closing of the Offering bearing the legend set forth in Exhibit B hereto (the
“Private Placement Warrants”) at a purchase price of one dollar ($1.00) per
Private Placement Warrant; and

 

WHEREAS, the Sponsor and Capitol Acquisition Partners, LLC, a Delaware limited
liability company (“Capitol”), have entered into that certain Private Warrants
Purchase Assignment Agreement, dated as of September 18, 2015 (the “Private
Warrants Purchase Agreement”), pursuant to which the Sponsor assigned to Capitol
the right and obligation to purchase 233,750 of the Private Placement Warrants
(or up to 260,000 Private Placement Warrants if the Over-allotment Option in
connection with the Company’s Offering is exercised in full), simultaneously
with the closing of the Offering at a purchase price of one dollar ($1.00) per
Private Placement Warrant; and

 

WHEREAS, pursuant to the Private Placement Warrants Purchase Agreement and the
Private Warrants Purchase Agreement, in connection with the Offering (including
the partial exercise by the underwriters of the Over-allotment Option in the
Offering), Sponsor purchased 9,506,250 Private Placement Warrants and Capitol
purchased 243,750 Private Placement Warrants; and

 

3

--------------------------------------------------------------------------------


 

WHEREAS, on September 25, 2015, Boulevard Acquisition consummated an initial
public offering of 35,000,000 units and on October 9, 2015 Boulevard Acquisition
issued and sold an additional 2,000,000 units pursuant to the underwriters’
partial exercise of their over-allotment option (collectively, the “Offering”),
each such unit comprised of one share of Boulevard Acquisition Common Stock (as
defined below) and half of one Public Warrant (as defined below) (the “Units”)
and, in connection therewith, issued and delivered 18,500,000 warrants to public
investors in the Offering (the “Public Warrants” and, together with the Private
Placement Warrants, the “Warrants”).  Each whole Warrant entitled the holder
thereof to purchase one share of Class A Common Stock of Boulevard Acquisition,
par value $.0001 per share, (the “Boulevard Acquisition Common Stock”), for
$11.50 per share, subject to adjustment as described herein; and

 

WHEREAS, Boulevard Acquisition has filed with the Securities and Exchange
Commission (the “Commission”) a registration statement on Form S-1,
No. 333-206077 (the “Registration Statement”) and prospectus (the “Prospectus”),
for the registration, under the Securities Act of 1933, as amended (the
“Securities Act”), of the Units, the Public Warrants and the Boulevard
Acquisition Common Stock included in the Units; and

 

WHEREAS, on December 21, 2017, the Company, Boulevard Acquisition and the
Warrant Agent entered into an Assignment, Assumption and Amendment Agreement
(the “Warrant Assumption Agreement”), pursuant to which Boulevard Acquisition
assigned this Agreement to the Company and the Company assumed this Agreement
from Boulevard Acquisition; and

 

WHEREAS, Boulevard Acquisition, the Company, Estre Ambiental S.A., sociedad
anonima organized under the laws of Brazil (“Estre”) and BII Merger Sub Corp., a
Delaware corporation and a direct wholly owned subsidiary of the Company
(“Merger Sub”) are parties to that certain Amended and Restated Business
Combination Agreement, dated as of September 11, 2017 (as amended, the “Business
Combination Agreement”), which, among other things, provides for the merger of
Merger Sub with and into Boulevard Acquisition with Boulevard Acquisition
surviving such merger as a wholly owned subsidiary of the Company (the
“Merger”), and, as a result of the Merger, the holders of Boulevard Acquisition
Common Stock shall become holders of Ordinary Shares of the Company, par value
$0.0001 per share (“Ordinary Shares”); and

 

WHEREAS, pursuant to the Business Combination Agreement, the Warrant Assumption
Agreement and Section 4.4 of this Agreement, effective as of the Effective Time
(as defined in the Business Combination Agreement), Warrants will no longer be
exercisable for shares of Boulevard Acquisition Common Stock but instead will be
exercisable (subject to the terms and conditions of this Agreement) for Ordinary
Shares of the Company; and

 

WHEREAS, on December 13, 2017, Boulevard Acquisition, Estre and the Sponsor
entered into a warrant forfeiture agreement pursuant to which the Sponsor agreed
to cause the forfeiture and surrender of 3,748,600 of the Private Placement
Warrants to Boulevard Acquisition (and, pursuant to such agreement, Sponsor
forfeited

 

4

--------------------------------------------------------------------------------


 

3,654,885 Private Placement Warrants and Capitol forfeited 93,715 Private
Placement Warrants); and

 

WHEREAS, in connection with an investment by Avenue Boulevard Co-Investment
Vehicle, LLC (“AB Co-Invest”), the Company issued AB Co-Invest (following
consummation of the Merger) 3,748,600 Warrants of the Company to purchase
Ordinary Shares, with each such Warrant being exercisable for one Ordinary Share
with an exercise price of $11.50 per share; and

 

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, redemption and exercise of the Warrants
(including the Warrants issued to AB Co-Invest); and

 

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants; and

 

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:”

 

2.3                               Reference to Ordinary Shares.  All references
to “Common Stock” in the Existing Warrant Agreement (including all Exhibits
thereto) shall mean “Ordinary Shares” of Newco.

 

2.4                               Detachability of Warrants.  Section 2.4 of the
Existing Warrant Agreement is hereby deleted and replaced with the following:

 

“[INTENTIONALLY OMITTED]”

 

Except that the defined terms “Business Day” and “Over-allotment Option” set
forth therein shall be retained for all purposes of the Existing Warrant
Agreement.

 

2.5                               Duration of Warrants.  The first sentence of
Section 3.2 of the Existing Warrant Agreement is hereby deleted and replaced
with the following:

 

“A Warrant may be exercised only during the period (the “Exercise Period”)
commencing on the date that is thirty (30) days after the consummation of the
transactions contemplated by the Amended and Restated Business Combination
Agreement (a “Business Combination”), and terminating at 5:00 p.m., New York
City time on the earlier to occur of: (x) the date that is five (5) years after
the date on which the Business Combination is completed, (y) the liquidation of
the Company, or (z) other

 

5

--------------------------------------------------------------------------------


 

than with respect to the Private Placement Warrants, the Redemption Date (as
defined below) as provided in Section 6.2 hereof (the “Expiration Date”);
provided, however, that the exercise of any Warrant shall be subject to the
satisfaction of any applicable conditions, as set forth in subsection 3.3.2
below with respect to an effective registration statement.”

 

3.                                      Miscellaneous Provisions.

 

3.1                               Effectiveness of Warrant.  Each of the parties
hereto acknowledges and agrees that the effectiveness of this Agreement shall be
expressly subject to the occurrence of the Merger (as defined in the Amended and
Restated Business Combination Agreement) and shall automatically be terminated
and shall be null and void if the Amended and Restated Business Combination
Agreement shall be terminated for any reason.

 

3.2                               Successors.  All the covenants and provisions
of this Agreement by or for the benefit of the Company or the Warrant Agent
shall bind and inure to the benefit of their respective successors and assigns.

 

3.3                               Severability.  This Agreement shall be deemed
severable, and the invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of this Agreement or of
any other term or provision hereof.  Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Agreement a provision as similar in terms to such
invalid or unenforceable provision as may be possible and be valid and
enforceable.

 

3.4                               Applicable Law.  The validity, interpretation
and performance of this Agreement shall be governed in all respects by the laws
of the State of New York, without giving effect to conflict of law principles
that would result in the application of the substantive laws of another
jurisdiction. The parties hereby agree that any action, proceeding or claim
against a party arising out of or relating in any way to this Agreement shall be
brought and enforced in the courts of the State of New York or the United States
District Court for the Southern District of New York, and irrevocably submits to
such jurisdiction, which jurisdiction shall be exclusive.  Each of the parties
hereby waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

 

3.5                               Examination of the Warrant Agreement.  A copy
of this Agreement shall be available at all reasonable times at the office of
the Warrant Agent in the Borough of Manhattan, City and State of New York, for
inspection by the Registered Holder of any Warrant. The Warrant Agent may
require any such holder to submit his Warrant for inspection by it.

 

3.6                               Counterparts.  This Agreement may be executed
in any number of original or facsimile counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

 

3.7                               Effect of Headings.  The section headings
herein are for convenience only and are not part of this Agreement and shall not
affect the interpretation thereof.

 

6

--------------------------------------------------------------------------------


 

3.8                               Entire Agreement.  This Agreement and the
Existing Warrant Agreement, as modified by this Agreement, constitutes the
entire understanding of the parties and supersedes all prior agreements,
understandings, arrangements, promises and commitments, whether written or oral,
express or implied, relating to the subject matter hereof, and all such prior
agreements, understandings, arrangements, promises and commitments are hereby
canceled and terminated.

 

[Remainder of page intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the date first above written.

 

 

ESTRE USA INC. (f/k/a Boulevard Acquisition Corp. II)

 

 

 

 

 

By:

/s/ Stephen S. Trevor

 

Name:

Stephen S. Trevor

 

Title:

Chief Executive Officer, President and Secretary

 

 

 

 

ESTRE AMBIENTAL, INC. (f/k/a Boulevard Acquisition Corp. II Cayman Holding
Company)

 

 

 

 

 

By:

/s/ David Phillips

 

Name:

David Phillips

 

Title:

Chief Executive Officer and Chief Financial Officer

 

 

 

 

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Warrant Agent

 

 

 

 

 

By:

/s/ Henry Farrell

 

Name:

Henry Farrell

 

Title:

Vice President

 

[Signature Page to Assignment, Assumption and Amendment Agreement]

 

--------------------------------------------------------------------------------